Citation Nr: 1221218	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  05-18 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement an increased rating for residuals of sacrum fracture, currently rated 20 percent disabling from May 12, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to December 1973.

This case initially came before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted the Veteran's claim for an increased rating for his residuals of sacrum fracture, increasing the rating to 10 percent, effective the December 15, 2003 date of claim.  The Veteran  timely disagreed, seeking a rating higher than 10 percent.

In August 2007, the Veteran testified at a central office hearing before the undersigned; a transcript of that hearing is of record.  The transcript erroneously reflects that the hearing was a videoconference hearing.

In February 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC).  In July 2010, the AMC increased the rating from 10 to 20 percent, effective the May 12, 2010 date of a VA examination.

In January 2011, the Board granted a 20 percent rating prior to May 12, 2010 and denied a rating higher than 20 percent from that date.  The Board also granted separate 10 percent ratings for left and right lower extremity peripheral neuropathy and a 20 percent rating for bladder impairment manifested by urinary infrequency.

In December 2011, counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand that portion of the Board's January 2011 decision that denied a rating higher than 20 percent from May 12, 2010.  The parties requested that the Court not disturb remainder of the Board's decision, and the Court granted the Joint Motion in a December 2011 Order.  Consequently, the remaining issues are no longer before the Board.

The parties to the Joint Motion also noted that the Veteran had in July 2010 requested a temporary 100 percent rating for May 2007 hospital treatment regarding residuals of sacrum fracture, but that neither the RO not the Board had adjudicated a claim based on this request.  The issue of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 for hospital treatment for residuals of sacrum fracture has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

From May 12, 2010, symptoms of sacrum fracture residuals did not more nearly approximate forward flexion of the thoracolumbar spine 30 degrees or less, and did not cause ankylosis or incapacitating episodes. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for residuals of sacrum fracture from May 12, 2010  have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235.


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Pursuant to the Board's remand instructions, the AMC, in a March 2008 letter, notified the Veteran of the evidence needed to substantiate the claim for an increased rating for residuals of sacrum fracture.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the March 2008 letter.

Also pursuant to the Board's remand instructions, the AMC, in a September 2009 letter, provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Contrary to VCAA requirements, the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a July 2010 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

As the AMC's March 2008 and September 2009 letters complied with the Board's remand instructions with regard to appropriate VCAA notice, the Board finds that there was compliance with its remand instructions.  Stegall, 11 Vet. App. at 271.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service private and VA treatment records.  In its February 2008 remand, the Board instructed that the AMC obtain VA treatment records since January 2006 and private treatment records from physicians who appeared to possess records relevant to the claim.  The AMC obtained the post-January 2006 VA treatment records and requested in its March 2008 letter that the Veteran provide authorization to release information from the identified physicians.  In response, the Veteran submitted records from one of the identified physicians and did not provide any authorization to release information.  As the AMC obtained the identified records that it was authorized to obtain, and could not request the records from the physicians with regard to whom the Veteran did not provide authorization to make such a request, the AMC substantially complied with the Board's remand instructions.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring claimant to cooperate fully with VA's efforts to obtain federal and non-federal records, including providing identifying information).  See also D'Aries, 22 Vet. App. at 105 ("substantial compliance" rather than "strict compliance" is required under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The Veteran was also afforded a May 2010 VA examination, the adequacy of which was addressed in the Joint Motion and which is discussed in detail below.

Finally in this regard, during the August 2007 Board hearing, the undersigned asked questions designed to elicit relevant back symptomatology, noted his own observations of the Veteran's back symptoms during the hearing, and allowed the Veteran and his representative to respond to these observations.  See Hearing Transcript, at 10-13.  This action provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an increased rating for residuals of sacrum fracture, currently rated 20 percent from May 12, 2010, is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and increases in the disability ratings are at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  For the reasons discussed below, a uniform 20 percent rating is warranted for the Veteran's residuals of sacrum fracture from May 12, 2010.

The Veteran's residuals of sacrum fracture are rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5235, applicable to vertebral fracture or dislocation. All disabilities of the spine, however, are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or, in the case of intervertebral disc syndrome (IVDS), either the general rating formula or the Formula for Rating IVDS based on Incapacitating Episodes.  The Veteran specifically indicated on the May 2010 VA examination that he does not experience incapacitating episodes and the Formula for Rating IVDS based on Incapacitating Episodes is therefore inapplicable.

Under the general rating formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating. Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.

The Notes following the general rating formula provide further guidance in rating diseases or injuries of the spine. Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  However, the Board granted separate rating for associated neurologic abnormalities in its January 2011 decision, and the parties to the Joint Motion requested that these decisions not be disturbed.  Consequently, discussion of associated objective neurologic abnormalities is unnecessary in this decision.

Note 2 provides that the normal combined range of motion, i.e., the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation, of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

On the May 2010 VA examination, a history of fatigue, decreased motion, stiffness, weakness, and spasms were noted, as was severe, constant, daily pain.  In response to whether there were flare-ups of spinal conditions, the examiner responded, "No."  He also indicated there was no ankylosis and there were no incapacitating episodes.  Posture was stooped, there was shoulder height disparity, gait was shuffling, antalgic, and assisted.  There was no gibbus, kyphosis, lumbar lordosis, scoliosis, or reverse lordosis, but there was list and lumbar flattening.  Range of motion was flexion was to 59 degrees, extension to 5 degrees, left lateral flexion to 14 degrees, left lateral rotation to 18 degrees, right lateral flexion to 16 degrees, and right lateral rotation to 20 degrees.  The May 2010 VA examiner indicated that there was objective evidence of pain on active range of motion and objective evidence of pain following repetitive motion.  He also indicated, however, that there were no additional limitations after three repetitions of range of motion.  In response to the question, "Although the ROM is reduced, does this represent 'normal' for this individual due to other factors not related to the disability being examined," the examiner answered, "No."  Testing for non-organic physical signs was negative.

Other significant exam findings were spasm, paraspinals, greater on the right than on the left.  The X-ray impression was of degenerative changes, with notable posterior facet hypertrophy at the L5-S1 level on the right and now L3-4 level bilaterally, mild bilateral neural foraminal stenosis, most notably at the L3-4 level, and bulky bridging osteophyte at the L4-5 level.  The examiner also indicated that the vertebral body fractured was the sacral and percentage of loss of height was 50 percent, fusion over time.

The Veteran was not employed and had retired, and the diagnosis was history of sacral fracture injury with progressive fusion L5-S1 and adjacent structural lumbar disc disease character.  There were effects on usually daily activities, consisting of severe effects on chores, shopping, traveling, bathing, and dressing, preventing exercise, sports, and recreation, mild effects on feeding, and moderate effects on toileting and grooming.  The Veteran also had difficulty with tasking requiring ambulation of distance, lack of endurance, could not walk steadily without the aid of a cane or walker, required assistance for driving and travelling, and difficulty with unstable residence/home life.

During the August 2007 Board hearing, the undersigned asked if the Veteran could bend over halfway, i.e., to 45 degrees.  Hearing Transcript, at 8.  The Veteran replied, "Not without some agony."  Id.  When the undersigned again asked how far the Veteran could bend over, he indicated that he tried not to do so when picking things up, "But I can't bend 45 degrees and be comfortable bending 45 degrees."  Id. at 9.

The parties to the Joint Motion found that the Board failed to properly consider the adequacy of the May 2010 VA examination consistent with DeLuca and Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Specifically, because the examiner noted flexion to 59 degrees and extension to 5 degrees and also that there was objective evidence of pain on active range of motion, but did not indicate the degree of functional loss due to this pain, if any, it was unclear whether this answer meant that the Veteran had pain throughout the range of motion and the 59 degrees of flexion accounted for any functional loss or whether the examiner failed to consider functional loss due to pain in taking these necessary measurements, consistent with DeLuca and Mitchell.  In Mitchell, the examiner had found that the appellant lacked  degrees of full extension and could flex to 90 degrees, and that range of motion was not additionally limited following repetitive use.  25 Vet. App. at 44.  The Court held that, were there no complaints of pain on motion from the appellant, the report would likely be adequate for rating purposes.  Id.  However, given that the appellant experienced pain throughout range of motion the finding of no additional limitation after repetitive use was inadequate because the examiner made no initial finding as to the degree of range of motion loss due to pain on use, as required by DeLuca.  Id.  The Mitchell Court also held that found that pain "may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or ] endurance."  Id. at 38 (2011) (quoting 38 C.F.R. § 4.40).  The Court reiterated "that pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Id. at 43.  

In this case, the Board finds that the examination report is adequate to decide the claim, especially when viewed with the Board hearing testimony.  The Board interprets the above statements of the examiner to indicate that range of motion was approximately the same after repetitions, and that, although there was pain, range of motion was well beyond limitation to 30 degrees flexion of the thoracolumbar spine or less that is required for a 40 percent rating under the general rating formula.  The Veteran's Board hearing testimony similarly reflects that, while the Veteran experienced pain throughout range of motion, his flexion was to greater than 30 degrees even though he experienced severe pain or "agony" while so moving.  The Board appreciates the argument of the Veteran and his representative that the severe pain he experiences warrants a different result.  However, both DeLuca and Mitchell make clear that even assuming that there was reduction due to some or all of the DeLuca factors, the reduction did not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system because it did not limit the Veteran's ability to perform the working movements of the spine with normal excursion, strength, speed, coordination, or endurance to the degree that it more nearly approximated the criteria for the next higher rating under the general rating formula.  Here, there is no objective or subjective evidence, to include testimony and visual observation of the appellant during the hearing, that pain limits function (flexion) to 30 degrees or less.  The Board also notes that the May 2010 VA examiner found that there were no flare-ups of spinal conditions.

In addition, the May 2010 VA examiner indicated that there was no ankylosis, and a higher rating under the general rating formula is not warranted on this basis as well.

The Veteran and his representative have also argued in written statements and during the Board hearing that the general rating formula does not fully capture his disability and he is entitled to extraschedular consideration, based primarily on constant pain, including when sitting or standing for long periods, and its effect on his activities of daily living.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's residuals of sacrum fracture are fully contemplated by the applicable rating criteria.  The general rating formula indicates that the ratings therein are applicable with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  To the extent that the criteria in the general rating formula do not take account of pain and other factors, the Board has specifically considered such factors in its discussion of the DeLuca factors and 38 C.F.R. § 4.59.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular evaluation for residuals of sacrum fracture is not warranted. 38 C.F.R. § 3.321(b)(1).

Moreover, although the Veteran in his written statements and hearing testimony went into extensive detail as to the effect of his residuals of sacrum fracture on his activities of daily living, he did not claim, and the evidence does not reflect, that he is unemployable due to his residuals of sacrum fracture.  Consequently, the Board finds there is no implicit claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's residuals of sacrum fracture most nearly approximate the criteria for a 20 percent rating.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a rating higher than 20 percent for residuals of sacrum fracture must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement an increased rating for residuals of sacrum fracture, currently rated 20 percent disabling from May 12, 2010, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


